793 F.2d 1292
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.CHARLES H. LYON, Plaintiff-Appellantv.WARDEN BILLY McWHERTER, PHYSICIAN CLENDENAN, AND PHYSICIANATTENDANT ADDIE BUSH, Defendants-Appellees.
86-5239
United States Court of Appeals, Sixth Circuit.
5/5/86

APPEAL DISMISSED
W.D.Tenn.
ORDER
BEFORE:  ENGEL, CONTIE and MILBURN, Circuit Judges.


1
This matter is before the Court for consideration of appellant's response to this Court's order to show cause why the appeal should not be dismissed as untimely filed.


2
The judgment from which appellant attempted an appeal was entered December 31, 1985.  The notice of appeal was filed February 18, 1986--19 days late.  Rule 4(a), Federal Rules of Appellate Procedure.  Furthermore, appellant did not file or serve any motions in the district court which would have tolled the time for the filing of a notice of appeal.  Rule 4(a)(4), Federal Rules of Appellate Procedure.  Nor did he seek an extension of time in which to file a notice of appeal from the district court.  Rule 4(a)(5), Federal Rules of Appellate Procedure.


3
Compliance with Rule 4(a), Federal Rules of Appellate Procedure, is a mandatory jurisdictional requirement which this Court can neither waive nor extend.  Peake v. First National Bank and Trust Co., 717 F.2d 1016 (6th Cir. 1983).  Rule 26(b), Federal Rules of Appellate Procedure, specifically provides that this Court cannot enlarge the time in which the notice of appeal is required to be filed.


4
Since appellant failed to timely file a notice of appeal, this Court is deprived of jurisdiction over the matter.


5
Therefore, it is ORDERED that the appeal be and hereby is dismissed.